DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 10/22/2021
Application claims a FP date of Feb 04, 2021
Claims 1 and 14 are independent
Claims 1-17 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the instant Application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 and 08/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-17 are rejected under 35 U.S.C.  102(a)(1)/102(a)(2) as being anticipated by Ishikawa et al. (U.S. Patent Publication Number 2014/0002912 A1).

Regarding Claim 1, Ishikawa discloses a camera module (Fig 1 – 4 – the lens drive device 1 is built in a slim digital camera), comprising: 
a lens module (Fig 1 – lends device 1 includes a first lens frame 4 and second lens frame 5) including one or more lenses disposed along an optical axis (Fig 1 – zoom lens M and focus lens N); 
a driving magnet disposed on the lens module and extending along the optical axis (In Fig 1 and in ¶0047 - ¶0056 Ishikawa discloses the first drive unit (driving means) V1 and second drive unit V2 in the optical axis direction C.  The magnet 8 is arranged to extend in the optical axis direction C inside the base member 2 and is alternately magnetized with the north pole and the south pole in the optical axis direction C); and 
a driving coil (Fig 1 – the first coil 9 and second coil 10) configured to receive the driving magnet therein (In Fig 1 and in ¶0047 - ¶0056 Ishikawa discloses that the shaft sliding portion 16 also functions as a coil holding portion holding the first coil 9 and second coil 10,  The magnet 8 is inserted through an air core portion of the first coil 9), and to interact with the driving magnet to drive the lens module in an optical axis direction (In Fig 1 and in ¶0047 - ¶0056 Ishikawa further discloses that the first drive unit V1 drives the lens frame 4 with thrust produced between the first coil 9 and the magnet 8 by energization).

Regarding Claim 2, Ishikawa discloses wherein the lens module further comprises a coupling unit configured to be coupled to the driving magnet (Ishikawa in Fig 1 and in ¶0046 discloses that the guided shaft 6 and 7 is protruding from the base member 2 – which has been interpreted as the coupling unit).

Regarding Claim 3, Ishikawa discloses wherein the coupling unit comprises: a first coupling portion coupled to one end of the driving magnet; and a second coupling portion coupled to another end of the driving magnet (Ishikawa in Fig 1-2 and in ¶0047 - ¶0048 that the linear actuator including a rod-like magnet is fixed to the base member 2 and the first coil 9.  The rod like magnet is coupled on either side as clearly disclosed in Fig 1).

Regarding Claim 4, Ishikawa discloses wherein a length of the driving magnet in the optical axis direction is greater than a length of the driving coil in the optical axis direction (Ishikawa clearly discloses this in Fig 1 – that the rod-like magnet 8 runs along the optical axis C and the length is much more than the length of the coils 9 or 10).

Regarding Claim 5, Ishikawa discloses wherein the driving magnet is configured in a form of a rod (Ishikawa in Fig 1 and in ¶0046 as “rod-like magnet 8”).

Regarding Claim 6, Ishikawa discloses wherein a first polarity and a second polarity are alternately formed in the driving magnet, along the optical axis direction (Ishikawa in ¶0047 discloses that the magnet 8 is alternately magnetized with North pole and south pole in the optical axis direction).

Regarding Claim 7, Ishikawa discloses further comprising an oilless bearing configured to reduce friction between the driving magnet and the coil member (Ishikawa, throughout his disclosure discloses a guide groove so that the lens frame is slidable along the guide groove.  In Fig 2 – slide shaft 16 and 17 and in ¶0046-¶0049 Ishikawa discloses this feature.  Since the slide shaft is used, it is clear that Ishikawa’s apparatus is “oil less”).

Regarding Claim 11, Ishikawa discloses wherein the driving magnet (Fig 1 – rod like magnet 8 – that has plurality of magnets) comprises a plurality of driving magnets and the driving coil comprises a plurality of driving coils (Fig 1 – the first coil 9 and second coil 10), and wherein the plurality of driving magnets and the plurality of driving coils are disposed in a circularly symmetrical shape with respect to the optical axis (In Fig 1 and in ¶0047 - ¶0056 Ishikawa discloses the first drive unit (driving means) V1 and second drive unit V2 in the optical axis direction C.  The magnet 8 is arranged to extend in the optical axis direction C inside the base member 2 and is alternately magnetized with the north pole and the south pole in the optical axis direction C).

Regarding Claim 12, Ishikawa discloses further comprising a coil support member configured to fix the driving coil to a housing (Ishikawa in ¶0046 discloses that the first coil 9 is fixed to the first lens frame 4 which is fixed between the side wall).

Regarding Claim 13, Ishikawa discloses further comprising an optical path changing unit disposed on an object side of the lens module and configured to change an optical path of incident light (Ishikawa in Fig 1 discloses a light bending portion 3 and he further discloses in ¶0044 that the light bending portion 3 (triangular prism shaped prism 3a) is a member provided for bending an optical axis E of the subject light.).
Regarding Claim 14, Ishikawa discloses a camera module (Fig 1 – 4 – the lens drive device 1 is built in a slim digital camera), comprising: 
a lens module (Fig 1 – lends device 1 includes a first lens frame 4 and second lens frame 5) including one or more lenses (Fig 1 – zoom lens M and focus lens N); 
a driving magnet having a rod shape (Ishikawa in Fig 1 and in ¶0046 as “rod-like magnet 8”), coupled to the lens module (Ishikawa in Fig 1 and in ¶0046 discloses that the guided shaft 6 and 7 is protruding from the base member 2 – which has been interpreted as the coupling unit), and having a first polarity and a second polarity alternately formed in an optical axis direction (In Fig 1 and in ¶0047 - ¶0056 Ishikawa discloses the first drive unit (driving means) V1 and second drive unit V2 in the optical axis direction C.  The magnet 8 is arranged to extend in the optical axis direction C inside the base member 2 and is alternately magnetized with the north pole and the south pole in the optical axis direction C); and 
a driving coil (Fig 1 – the first coil 9 and second coil 10) disposed to face a circumferential surface of the driving magnet at a predetermined distance (In Fig 1 and in ¶0047 - ¶0056 Ishikawa discloses that the shaft sliding portion 16 also functions as a coil holding portion holding the first coil 9 and second coil 10,  The magnet 8 is inserted through an air core portion of the first coil 9), and configured to provide driving force to drive the lens module through interacting with the driving magnet (In Fig 1 and in ¶0047 - ¶0056 Ishikawa further discloses that the first drive unit V1 drives the lens frame 4 with thrust produced between the first coil 9 and the magnet 8 by energization).

Regarding Claim 15, Ishikawa discloses further comprising an optical path changing unit disposed on an object side of the lens module (Ishikawa in Fig 1 discloses a light bending portion 3 and he further discloses in ¶0044 that the light bending portion 3 (triangular prism shaped prism 3a) is a member provided for bending an optical axis E of the subject light.).

Regarding Claim 16, Ishikawa discloses wherein the driving coil comprises coil bundles disposed adjacent to each other in the optical axis direction, and configured to respectively interact with different portions of the driving magnet (Ishikawa in Fig 1 discloses the first coil 9 and second coil 10 which are adjacent to each other but interact with different portion of the magnet 8 to drive the moving member.).

Regarding Claim 17, Ishikawa discloses wherein the driving coil has a trough shape having a radius of curvature substantially the same as a shape of the circumferential surface of the driving magnet (Ishikawa in Fig 1 and in ¶0048 discloses that the magnet 8 is inserted through the air core portion of the coil 9 (and 10).  Therefore, it is reasonable to interpret that the coil and the driving magnet have the same curvature and shape.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (U.S. Patent Publication Number 2014/0002912 A1) in view of Applicant disclosed prior art Kurosawa (U.S. Patent Publication Number 2009/0195087 A1).

Regarding Claim 8, Ishikawa discloses wherein the driving coil comprises: a first coil bundle (Fig 1- first coil 9) configured to interact with a first portion of the driving magnet (Fig 1 shows the rod-like magnet 8 in this region) through a first current signal; and a second coil bundle (Fig 1- second coil 10)  disposed adjacent to the first coil bundle and configured to interact with a second portion of the driving magnet (Fig 1 shows the rod-like magnet 8 in this region) through a second current signal.
However, Ishikawa but fails to clearly disclose the first current signal and second current signal.
Instead in a similar endeavor, Kurosawa discloses the first current signal and second current signal (Kurosawa in Fig 1-2 and in ¶0031 Kurosawa teaches using electric current in the coil which along with the magnetic field of the alternating poled magnets generate a driving force based on the direction of the current, which in turn causes the movable member to move).
Ishikawa and Kurosawa are combinable because both are related to linear actuator arranged with magnet and coil. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use current in the coil to cause the movable member to move as taught by Kurosawa in the imaging module disclosed by Ishikawa. 
The suggestion/motivation for doing so would have been to “control the direction and intensity of the movement of the movable member by controlling the direction of the current in the coil” as disclosed by Kurosawa in ¶0002.
Therefore, it would have been obvious to combine Ishikawa and Kurosawa to obtain the invention as specified in claim 8.

Regarding Claim 9, Ishikawa in view of Kurosawa disclose wherein the driving coil comprises: a first coil (Ishikawa: Fig 1- first coil 9) bundle configured to interact with a first region of the driving magnet (Ishikawa: Fig 1 shows the magnet in this region) through a first current signal to generate driving force in a first direction (Kurosawa; In ¶0031 - ¶0032 teaches the movement of the movable coil 1by a distance L to the right); and a second coil bundle (Fig 1- first coil 10)  disposed adjacent to the first coil bundle, and configured to interact with a second region of the driving magnet (Fig 1 shows the magnet in the region around coil 10)  by the first current signal to generate driving force in the first direction (Kurosawa; In ¶0031 - ¶0032 teaches the movement of the movable coil 2 by a distance L to the right – which is the same direction as coil 1).

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (U.S. Patent Publication Number 2014/0002912 A1) in view of Applicant disclosed prior art Kurosawa (U.S. Patent Publication Number 2009/0195087 A1) and Applicant disclosed prior art Kurosawa (U.S. Patent Publication Number 2010/0322606 A1 – will be referred as Kurosawa_2010).

Regarding Claim 10, Ishikawa discloses wherein the driving coil comprises: a first coil bundle (Fig 1- first coil 9) configured to interact with a first portion of the driving magnet (Fig 1 shows the rod-like magnet 8 in this region) through a first current signal; and a second coil bundle (Fig 1- first coil 10)  disposed adjacent to the first coil bundle and configured to interact with a second portion of the driving magnet (Fig 1 shows the rod-like magnet 8 in this region) through a second current signal.
However, Ishikawa but fails to clearly disclose the first current signal and second current signal.
Instead in a similar endeavor, Kurosawa discloses the first current signal and second current signal (Kurosawa in Fig 1-2 and in ¶0031 Kurosawa teaches using electric current in the coil which along with the magnetic field of the alternating poled magnets generate a driving force based on the direction of the current, which in turn causes the movable member to move).
Ishikawa and Kurosawa are combinable because both are related to linear actuator arranged with magnet and coil. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use current in the coil to cause the movable member to move as taught by Kurosawa in the imaging module disclosed by Ishikawa. 
The suggestion/motivation for doing so would have been to “control the direction and intensity of the movement of the movable member by controlling the direction of the current in the coil” as disclosed by Kurosawa in ¶0002.
However, Ishikawa in view of Kurosawa fails to clearly disclose a third coil bundle disposed adjacent to the second coil bundle and configured to interact with a third portion of the driving magnet by a third current signal.
Instead in a similar endeavor, Kurosawa_2010 discloses a third coil bundle disposed adjacent to the second coil bundle and configured to interact with a third portion of the driving magnet by a third current signal (Kurosawa in Fig 3 and in ¶0038 Kurosawa_2010 teaches that the coil body 21 is formed of a plurality of individual coil units which are arranged in a moving direction. He also discloses that the direction of the current flowing through each of the coil units C1-C6 can be controlled individually).
Ishikawa, Kurosawa and Kurosawa_2010  are combinable because all are related to linear actuator arranged with magnet and coil. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use current in the coil to cause the movable member to move as taught by Kurosawa_2010   in the imaging module disclosed by Ishikawa in view of Kurosawa. 
The suggestion/motivation for doing so would have been to “control the direction and intensity of the movement of the movable member by controlling the direction of the current in the coil” as disclosed by Kurosawa_2010  in ¶0038.
Therefore, it would have been obvious to combine Ishikawa, Kurosawa and Kurosawa_2010  to obtain the invention as specified in claim 10.

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Chitayat et al. (U.S. Patent Number 7,218,017 B1) discloses a system and method are disclosed for controlling an integrated rotary-linear actuator system that may be coupled to a network via a network interface. The integrated rotary-linear actuator system includes a control system and a rotary-linear actuator having a moveable plunger and associated coils. The coils may be energized to interact with associated magnets to effect corresponding movement of the plunger, which may include rotation and/or linear movement. The network interface facilitates receipt of control information at the control system of the integrated rotary-linear actuator system from the network. The control system may control an amplifier to energize the coils based on the control information.
Nishimura (U.S. Patent Publication Number 2017/0006198 A1) discloses an imaging apparatus includes a first magnetic core and a first coil wound around the first magnetic core, a second magnetic core and a second coil wound around the second magnetic core, an imaging element provided between the first coil and the second coil, and a magnetic member, wherein the magnetic member includes a first magnetic portion arranged between the first coil and one surface serving as a light-receiving surface side of the imaging element, a second magnetic portion arranged between the second coil and the other surface side opposite to the light-receiving surface side of the imaging element, and a third magnetic portion which connects the first magnetic portion and the second magnetic portion, and wherein the first magnetic portion is arranged so as to face the first magnetic core, and/or the second magnetic portion is arranged so as to face the second magnetic core. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        November 11, 202